Citation Nr: 0001308	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 27, 1979 to July 
15, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) regional 
office (RO).  It was previously before the Board in June 1995 
and November 1995, and was remanded on those occasions to 
obtain additional evidence.  The case was returned to the 
Board after the completion of the requested development.  

In February 1999, the Board requested a medical opinion from 
a VA physician in this matter, pursuant to the provisions of 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 20.901(a) (1999).  
The opinion was received in March 1999.  The veteran was 
informed of the opinion in April 1999, and was given 60 days 
to submit additional evidence or argument.  The veteran did 
not respond, and the case was returned to the Board for 
further review.  In August 1999, the Board requested an 
additional medical opinion from the VA physician.  This 
opinion was obtained in September 1999.  A letter containing 
a copy of the opinion and notifying the veteran that he had 
60 days to offer additional evidence or argument was mailed 
to the veteran's most recent address of record in September 
1999.  However, the notification and copy of the opinion were 
returned, and it was indicated that the veteran was no longer 
at this address.  Therefore, the Board will proceed with its 
decision in this case.  

The Board notes that the veteran requested to appear at a 
hearing before a hearing officer at the RO.  He failed to 
attend hearings scheduled in November 1992 and April 1993.  
In addition, the November 1995 remand requested that the 
veteran be afforded a VA psychiatric examination.  He failed 
to report for examinations scheduled in July 1996 and July 
1998.  


FINDING OF FACT

The psychiatric symptoms for which the veteran were treated 
during service constituted prodromal symptoms of 
schizophrenia, which represents the early phase of the 
evolution of this disability.



CONCLUSION OF LAW

The veteran's schizophrenia was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed a psychiatric 
disability as a result of active service.  He notes that he 
was treated for depression and abnormal behavior following a 
suicide gesture during service, and that he received an early 
discharge as a result of this episode.  The veteran believes 
that this represents the initial manifestation of his current 
schizo-affective disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a psychosis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of the psychosis during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The veteran has 
submitted evidence of treatment for a psychiatric disability 
during service, evidence of ongoing treatment that began 
within two years after service, and evidence of a current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).

The service medical records show that an October 1979 
examination conducted prior to induction was negative for a 
psychiatric disability.  

June 1980 records reveal that the veteran was brought to the 
hospital emergency room after he tried to jump out of a 
window.  He had a history of suddenly acting strange, and 
then trying to jump out a third floor window.  He was very 
combative, and was screaming and fighting.  The diagnosis was 
rule out drug ingestion.  Additional records show that the 
veteran was placed in four point restraints after he arrived 
at the hospital.  He was very restless, very strong, and very 
uncooperative.  The smell of alcohol was present.  The 
assessment was a very restless and combative patient with no 
known supporting history in the past.  Recent events 
suggested drug relations.  

Other June 1980 records state that the veteran was beginning 
to verbalize his feelings.  The problem list included 
depression.  He was more responsive and calm, and he did not 
appear anxious or agitated.  The veteran moved slowly, and 
paused several seconds before speaking.  His affect was 
somewhat flat, but he had a worried affect on his face.  The 
assessment was that it appeared the veteran had an agitated 
episode from drinking.  Still more records indicate that he 
said he had a lot of personal problems.  It took much 
prodding to get him to communicate, but he discussed them to 
some extent.  The veteran reported frequent depression, and 
anger without apparent cause.  The assessment was that the 
veteran appeared depressed, and if his history was accurate 
he had been chronically withdrawn.  

The service medical records contain additional reports dated 
from June 1980 to July 1980 related to this episode.  The 
veteran stated that his attempted jump had been a suicide 
attempt, and that he did not know what caused him to make 
this attempt.  July 1980 records reflect that the veteran 
reported he had felt like laughing when he was lying down the 
other day, but he did not know why.  He said he did not feel 
depressed.  The veteran looked away from others when talking, 
smiled, and looked out the window.  The assessment was 
questionable inappropriate affect.  More July 1980 records 
state that the veteran began to show some improvement.  He 
appeared depressed, but was cooperative.  The veteran 
remained withdrawn, and liked to sleep during his 
hospitalization.  The July 1980 diagnoses included depression 
and personality disorder. 

A July 1980 medical statement notes that the veteran had been 
admitted to the hospital 12 days earlier due to an attempted 
suicide.  He had been found to have a moderate degree of 
personal crises, and appropriate treatment was rendered.  The 
veteran had apathy, inability to extend efforts 
constructively, and an overall poor adjustment to military 
life.  After his treatment, it was opined that he would 
probably benefit by removal from military life, which had 
caused him turmoil and inner conflicts.  He was 
psychiatrically cleared, and referred for appropriate 
administrative action.  Personnel records show that based on 
this recommendation, the veteran was given an early discharge 
due to his inability to adapt emotionally to the military 
environment.  

Post service medical records include private treatment 
records dated from August 1982 to March 1987.  An August 1982 
treatment plan includes a diagnosis of paranoid type 
schizophrenia.  A January 1983 report states that the veteran 
had first been referred for evaluation following a court 
hearing for disorderly conduct in July 1981.  He began 
treatment in August 1982.  The report stated that there was 
no record of any previous psychiatric or criminal history.  
The veteran's attendance at his treatment sessions became 
sporadic, and he had virtually stopped participating by 
December 1982.  The diagnosis was paranoid type 
schizophrenia.  The report did not mention the veteran's 
military service.  Other records from this period note that 
he had considered suicide in the military, but are negative 
for any opinion relating the veteran's schizophrenia to 
active service.  

The veteran has submitted extensive records pertaining to the 
treatment of his psychiatric disability for the period from 
1987 to 1995.  These include hospital records, treatment 
records, examination reports, doctor's notes, and records of 
his various medications.  The diagnoses included paranoid 
schizophrenia and schizo-affective disorder.  A report of a 
VA hospitalization from October 1990 to November 1990 states 
that the veteran's first psychotic break was in 1980, with 
progressive deterioration.  However, the veteran's military 
service was not mentioned.  None of the remaining records 
note the veteran's treatment in service.  

In February 1999, a VA psychiatrist was provided with the 
veteran's medical records and asked to provide an opinion as 
to whether it was as probable as not that the veteran 
exhibited a chronic psychiatric disability either during 
service, or within the first year after discharge from 
service.  The opinion was received in March 1999.  The 
psychiatrist noted that there was no history to show that the 
veteran had received psychiatric treatment before entering 
service.  The failed suicide attempt during service in June 
1980 was also noted, as well as the diagnoses of depression 
and personality disorder.  There had been no follow up 
treatment after discharge.  The first post service treatment 
discussed was the July 1982 private medical records, which 
addressed treatment received after the arrest of the veteran.  
The psychiatrist discussed the July 1982 evaluation of the 
veteran, with the diagnosis of paranoid type schizophrenia.  
The subsequent hospitalizations for schizophrenia were also 
noted.  In summary, the psychiatrist stated that there was no 
evidence that the veteran had any acute psychotic breakdown 
during active service, and no concrete evidence that the 
veteran had any acute psychosis during the first year 
following discharge from service.  

It was noted that the veteran had a longitudinal history 
suggestive of serious emotional instability, and that the 
service medical records contained a notation of inappropriate 
affect which was difficult to account for on the basis of 
depression alone.  Furthermore, the psychiatrist noted in 
general that prodromal signs and symptoms are almost 
invariably recognized retrospectively after a diagnosis of 
schizophrenia.  The psychiatrist cited one study which found 
that 35 percent of chronic schizophrenics met the criteria 
for a personality disorder premorbidly, and another study 
that suggested poor premorbid adjustment could be an 
indication of severe schizophrenia.  In conclusion, the 
psychiatrist opined that it was at least as likely as not 
that some of the symptoms in service could have been 
prodromal symptoms of schizophrenia.  However, there was no 
evidence that the veteran developed a manifest psychosis 
either during service or within the one year presumptive 
period following discharge from service.  
An additional medical opinion was obtained in September 1999 
at the request of the Board.  The claims folder was available 
for review.  This opinion was authored by the same 
psychiatrist who wrote the March 1999 opinion.  The doctor 
noted that in general, schizophrenia usually begins with a 
prodromal phase.  This was often insidious, and could last 
for months or even years.  The next phase was the active 
phase, and the final phase was the residual phase.  The 
prodromal phase is characterized by subtle changes in 
behavior usually affecting all facets of the person's 
effective adaptation in all functional areas.  Symptoms 
included social withdrawal, inappropriate affect, flattening 
of affect, paucity of expressive gestures, decreased 
spontaneity, anhedonia, work impairment, avolition, and 
strange ideation.  The prodromal signs and symptoms were 
almost invariably recognized retrospectively, usually after 
the diagnosis of schizophrenia had been made.  

The doctor reviewed the veteran's medical history from 
service until the initial diagnosis of schizophrenia in July 
1982.  Although the veteran was noted to have some emotional 
problems prior to discharge, he had been cleared for 
psychiatric disability at the time of the entrance 
examination.  The doctor noted that many of the symptoms 
displayed during service and which persisted thereafter are 
symptoms that are often described during the evolution of 
schizophrenia.  In particular, the examiner noted that the 
service medical records describe the veteran as being 
socially withdrawn, and not very communicative.  There was no 
evidence that the veteran had been able to form a close 
relationship with anyone other than his mother.  His hospital 
records indicated that the veteran would sit in a chair for a 
long time with a vacant gaze into space.  His affect was 
described as inappropriate, which could not be accounted for 
on the basis of depression alone.  He had never been able to 
adjust during service.  When these symptoms were considered 
collectively, and evaluated in the context of the later 
development of an acute psychosis, it was suspected that the 
symptoms in service represented the early phase of evolution 
of a schizophrenic illness.  In conclusion, the doctor opined 
that it was as likely as not that some of the symptoms 
manifested during service could have been prodromal symptoms, 
and that these prodromal signs and symptoms occur during the 
evolution of schizophrenic illness.  So, it appeared as 
likely as not that the initial onset of the veteran's 
disability occurred during active service, but went 
unrecognized.  The diagnosis of depression and personality 
disorder in service did not preclude a diagnosis of 
schizophrenia.  

After careful review of the veteran's contentions and his 
extensive medical records, the Board finds that entitlement 
to service connection for schizophrenia is merited.  The 
service medical records show that the veteran was treated 
following a suicide attempt.  The diagnoses were depression 
and a personality disorder.  However, the March 1999 and 
September 1999 expert medical opinions noted that several of 
the symptoms displayed by the veteran during his 
hospitalization and subsequent treatment in service could 
constitute prodromal symptoms.  The September 1999 opinion 
states that these symptoms occur during the initial phase of 
schizophrenia, but are often not recognized until the active 
phase begins.  Given these findings, the September 1999 
opinion added that it was as likely as not that the initial 
onset of the disability occurred during active service.  
Therefore, as this opinion places the evidence in relative 
equipoise, the benefit of the doubt must be resolved in favor 
of the veteran, and service connection for schizophrenia is 
warranted.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for schizophrenia is 
granted. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

